Case 09-23370      Doc 1739      Filed 07/29/19      Entered 07/29/19 08:00:57        Page 1 of 12



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                               BRIDGEPORT DIVISION

In re                                                        Chapter 7

MICHAEL S. GOLDBERG, LLC                                     Case No. 09-23370 (JAM)
and MICHAEL S. GOLDBERG,                                     Case No. 09-23371 (JAM)

                              Debtors                        (Substantively Consolidated)




     UNITED STATES TRUSTEE’S OMNIBUS STATEMENT CONCERNING THE
    SEVENTH INTERIM APPLICATION FOR COMPENSATION, APPLICATION
    TO AMEND ZEISLER & ZEISLER, P.C.’S GENERAL COUNSEL RETENTION,
      AND TRUSTEE BERMAN’S JULY 3, 2019 CHAPTER 7 STATUS REPORT

        William K. Harrington, the United States Trustee for Region 2 (“United States Trustee”),

in furtherance of his duties and responsibilities set forth in 28 U.S.C. § 586(a)(3)(B) and (G),

respectfully files this Statement concerning the Seventh Interim Application for Compensation

and Reimbursement of Expenses (ECF 1710) (“Fee Application”) and Trustee’s Application to

Amend Zeisler & Zeisler, P.C.’s General Counsel Retention (ECF 1732) (“RICO Application”),

and Trustee Berman’s July 3, 2019 Chapter 7 Status Report (“Status Report”). In support of his

statement, the United States Trustee, through his undersigned counsel states:

                                            I.       FACTS

        1.     Involuntary Chapter 7 petitions were filed against Michael S. Goldberg, LLC

(09-23370) and Michael S. Goldberg (09-23371) on September 18, 2009. See ECF 1 in each case.

Orders for Relief in each case was entered by the Bankruptcy Court on November 24, 2009. ECF

6 and 5, respectively. Creditors in both cases chose to elect a Chapter 7 trustee instead of

accepting the interim Chapter 7 trustee appointed from the District of Connecticut Chapter 7

                                                 1
Case 09-23370      Doc 1739      Filed 07/29/19     Entered 07/29/19 08:00:57        Page 2 of 12



trustee panel. On January 12, 2010, following his election by creditors, James Berman, Esq. was

appointed as Chapter 7 trustee of both of the Debtors’ cases. ECF 38 and 36, respectively.

        2.     Chapter 7 trustee James Berman, Esq. (“Trustee Berman”) filed his application to

employ his law firm Zeisler & Zeisler, P.C. (“Zeisler”) or (“Applicant”) on January 14, 2010 (ECF

43) to act as his general counsel. After a hearing on the Application to Employ Zeisler, on

January 22, 2010, the Bankruptcy Court entered an order approving the retention of the Zeisler

firm on an hourly fee basis (ECF 48).

        3.     On October 5, 2012, following a hearing, the Bankruptcy Court entered an order

substantively consolidated the bankruptcy estates of the two Debtors. ECF 1018 and 193,

respectively. On November 7, 2012, Trustee Berman, at the request of the United States Trustee,

filed a motion to make an interim distribution from monies collected early in the administration of

the now-consolidated Debtors’ bankruptcy estates. ECF 1038. On November 16, 2012, the

Bankruptcy Court granted Trustee Berman’s interim distribution motion. ECF 1044. That

interim distribution totaled $8,354,651.01 or 27.5 percent of then allowed claims.

        4.     No further interim distributions have been made by Trustee Berman.

        5.     By the end of calendar year 2012, the Zeisler firm was allowed interim

compensation totaling $4,701,794.23 and reimbursements totaling $283,731.00 in its first three

interim compensation and reimbursement of expenses applications. ECF 336, 695, 1058, and

1075.

        6.     Zeisler’s next three post-interim-distribution interim applications for compensation

and expenses were allowed totaling $3,550,760.30 in compensation and $82,975.84 in

reimbursement of expenses. ECF 1288, 1395, and 1488.


                                                2
Case 09-23370        Doc 1739     Filed 07/29/19      Entered 07/29/19 08:00:57        Page 3 of 12



       7.        As a result of the first six interim applications for compensation and reimbursement

of expenses by Zeisler, the Bankruptcy Court has allowed a total of $8,252,554.53 in

compensation and $366,706.84 in reimbursement of expenses. Of the total previously allowed

sums, $7,427,299.07 compensation and $366,706.84 in reimbursements have been paid to Zeisler

with a holdback on compensation of $825,255.46 still remaining unpaid to Zeisler.

       8.        Zeisler’s current Fee Application is its seventh interim request. The Fee

Application seeks compensation in the amount of $1,646,930.50 and reimbursement of expenses

of $49,945.39. The period covered by the Fee Application runs from September 1, 2017 through

June 30, 2019.

       9.        As of July 3, 2019, Trustee Berman is holding $2,041,448.46 in the consolidated

bankruptcy estates’ DIP account(s). ECF 1709, page 15. Besides Zeisler’s Seventh Interim Fee

Application, six other of Trustee Berman’s professionals are seeking fee applications presently in

a total amount of $245,248.78. Id.

       10.       Taking into account the Zeisler Seventh Interim Application, the pending

applications of Trustee Berman’s six other professionals and the compensation holdback for

Zeisler’s already allowed compensation, there is no less than $2,767,434.74 in allowed or accrued

administrative expense claims chasing the $2,041,448.46 which Trustee Berman has on hand.

       11.       Trustee Berman’s July 3, 2019 Chapter 7 Status Report states that he has collected a

total of $19,213,869.82. ECF 1709, page 5. Of that amount, $8,354,651.01 was distributed to

creditors leaving $10,859,218.80. Of that remaining non-dividend $10,859,218.80, at least

$11,564,189.13 has either been paid, allowed or accrued to the benefit of Trustee Berman’s

professionals which administrative expenses thus far represents approximately sixty (60) percent


                                                  3
Case 09-23370       Doc 1739      Filed 07/29/19      Entered 07/29/19 08:00:57         Page 4 of 12



of the monies collected by Trustee Berman.

       12.     The fourth, fifth, sixth and seventh Zeisler fee applications were either allowed in

the case of the first three applications or have been requested in current application in a total

amount of $5,197,690.80 and, according to Trustee Berman’s Status Report, is attributable to

investigating and obtaining judgments against various parties especially including the LaBronte

defendants (“LaBronte defendants”) against whom Trustee Berman’s collection efforts have been

largely unsuccessful thus far.

       13.     In light of the failure of the consolidated bankruptcy estates to make collections

against the LaBronte defendants after prolonged litigation costing in the millions of dollars thus

far, Trustee Berman requests that the Bankruptcy Court amend the hourly-fee retention agreement

of the Zeisler firm to a novated one under which, in addition to the millions of dollars already

spent obtaining judgements against the LaBronte defendants with more still accruing on an hourly

fee basis, the Zeisler firm will agree to file a Racketeer Influenced and Corrupt Organization Act

(“RICO”) civil case against the LaBronte defendants against whom Trustee Berman has already

obtained judgments and certain other transferees of the assets of the LaBronte defendants and shall

take an additional one-third of any recovery obtained through the RICO suit. ECF 1732.

       14.     As part of the Application to Amend the Zeisler Retention, Trustee Berman has

offered, under certain circumstances, to waive his Chapter 7 trustee’s commission, which on

nearly twenty million dollars of disbursements is approaching $600,000.00, should the RICO

litigation not allow the consolidated bankruptcy estates’ creditors to be paid one hundred percent

of their allowed claims.

       15.     Trustee Berman’s waiver of his Chapter 7 trustee commission would not take effect


                                                  4
Case 09-23370      Doc 1739      Filed 07/29/19      Entered 07/29/19 08:00:57        Page 5 of 12



should he be successful in the RICO litigation by collecting sufficient monies to allow for a one

hundred percent distribution to creditors. In such a case, Trustee Berman would be entitled to his

commission based on disbursements going to all creditors and professionals with the exception of

fees and reimbursements paid to Zeisler. ECF 1732, pages 12 and 13.

       16.     The Zeisler firm’s retention for the RICO litigation is to be on a contingency fee

basis of either 1/3rd of monies collected or one hundred fifty (150) percent of its normal hourly

fees, whichever is less. ECF 1732, page 12. That modified contingency fee arrangement is often

favored for insuring that a “normal” contingency fee of one-third is not abusive to the bankruptcy

estate should litigation be successfully completed soon after it is commenced and is utilized

primarily by a Chapter 7 trustee when his own law firm is retained. The modified contingency fee

retention would be further modified by paying the Zeisler firm the full one-third contingency fee,

of the “less than” provision should collections from the RICO litigation allow Trustee Berman to

pay one hundred percent of allowed claims. Id.

       17.     The Zeisler amended retention to pursue the RICO litigation seems to be dependent

upon the Bankruptcy Court allowing, in toto, Zeisler’s current Fee Application without the usual

holdback of 10 percent (ECF 1732, page 13, at (f)) and that Trustee Berman be given the discretion

to pay the Zeisler firm its allowed $825,255.46 from estate funds received from any source. Id. at

(g).

       18.     It also appears that the Zeisler firm would remain as the general counsel of Trustee

Berman in terms of any services not part of the RICO litigation continuing its almost decade-long

hourly-fee arrangement. ECF 1732, page 14 at (i).




                                                 5
Case 09-23370      Doc 1739      Filed 07/29/19      Entered 07/29/19 08:00:57        Page 6 of 12



                                              COMMENTS

       Fee Application:

       19.     The Zeisler Fee Application is organized appropriately with the vast majority of

time devoted to the litigation and investigation ($1,223,673.00) and “post crime fraud settlement

efforts ($361,640.55).

       20.     The filing of Trustee Berman’s July 3, 2019 Status Report along with the Fee

Application certainly paints a picture of the Zeisler firm and Trustee Berman having to deal with

deceit, attorney and accountant malfeasance, fraud and obfuscation when dealing with the

LaBronte defendants over a several-years-long period of time.

       21.     The pursuit of the LaBronte defendants and the obtaining of the District Court

rulings which allowed Trustee Berman to finally ferret out the evidence underlying the proposed

RICO litigation makes up the bulk of the litigation entries in the Fee Application.

       22.     The United States Trustee is well-aware of the size of the Fee Application and has

reviewed it for both form and substance looking for inflated time-entries, unnecessary services or

research, duplicative services and excessive intra-office communications. With no notable

exceptions, the time-entries identified the person providing the services, the time spent providing

each service and the charge for such service, were clear, described adequately the services

performed and were organized as to demonstrate how those services were related to other similar

services being performed more or less contemporaneously, and provided a break-down of the time

allotted to each service for time-entries over one-half hour.

       23.     Trustee Berman’s Status Report and Motion to Amend Retention were also helpful

in putting context to the time-entries contained in the Fee Application in light of the formidable


                                                 6
Case 09-23370      Doc 1739      Filed 07/29/19      Entered 07/29/19 08:00:57          Page 7 of 12



obstacles placed in the way of Trustee Berman’s efforts collect the consolidated estates’ assets.

       24.      The United States Trustee review of the Fee Application determined that, on an

interim compensation basis, the services charged for seemed to have actually been performed,

were necessary at the time performed, and that the amount charged by the Applicant was

reasonable given the circumstances of the case and the provisions of the Bankruptcy

Court-approved retention of the Zeisler firm.

       25.     As with his statements concerning prior Zeisler Fee Applications, the United States

Trustee is very concerned about the majority of the monies being collected (some 60% thus far) by

the Trustee being either paid, allowed but held back, or accrued by his professionals. It appears

that the Debtors’ consolidated bankruptcy estates are or are going to be rendered administratively

insolvent and left without enough funds to either pay all its currently professional applications

being considered or have a reserve of funds in order to undertake the proposed RICO litigation.

       26.     As Zeisler has already been allowed over eight million dollars in compensation

including $825,255.46 being allowed but held back pending further order of the Bankruptcy, the

United States Trustee urges the Court to consider, once allowed after hearing, the payment of

Trustee Berman’s other professionals to have priority over the payment of allowed compensation

to the Zeisler firm should the allowance of professional fees exceed the consolidated bankruptcy

estate’s ability to pay the allowed compensation to professionals.

       27.     In addition, the consolidated bankruptcy estates should not be left penniless by the

payments to its professionals. The bankruptcy estates need to maintain a cash balance that will

allow them to proceed to the next stage of litigation without “silently borrowing” funds from either

the Zeisler firm or Trustee Berman for the costs of discovery or other professionals.


                                                 7
Case 09-23370      Doc 1739      Filed 07/29/19       Entered 07/29/19 08:00:57        Page 8 of 12



       28.     The United States Trustee reserves all rights to object to the Zeisler firm’s

compensation at the time of its final application.

       Status Report

       29.     The United States Trustee can certainly say that Trustee Berman has spared no

expense in the administration of the consolidated cases. Trustee Berman had considerable

success in the first two years of his tenure being about to collect and distribute more than twelve

(12) million dollars to creditors and his professionals in a ratio of approximately 2 to 1

($8,354,651.01/creditors to $4,701,794.23/professionals). Unfortunately, after 2012, the estates’

remaining approximately seven million dollars have been or will shortly be distributed exclusively

to Trustee Berman’s professionals and primarily to his law firm Zeisler & Zeisler, P.C.

       30.     At present, the consolidated bankruptcy estates appear to be administratively

insolvent given the $2,041,448.46 on hand versus the administrative allowed but unpaid expense

of $825,255.46 owing to the Zeisler firm and the accrued but not yet allowed administrative

expense claims of $1,942,179.28 to seven professionals which total $2,767,434.74. These figures

do not include Trustee Berman’s potential administrative claim for a Chapter 7 trustee commission

which approximates $600,000.00 given the disbursements to date.

       31.        Trustee Berman’s July 3, 2019 Status Report is largely silent as to the thought

process of the trustee as it developed over the many years of the LaBronte defendants litigation

concerning the likelihood of collecting on judgments, once obtained, against those defendants.

For the United States Trustee, unanswered questions remain: when did Trustee Berman and the

Zeisler firm realize that those judgments were going to be uncollectable, as is presently admitted?

How many years of litigation and expense should be considered “unproductive” due to the


                                                  8
Case 09-23370      Doc 1739       Filed 07/29/19      Entered 07/29/19 08:00:57         Page 9 of 12



LaBronte defendants “staying one step ahead” of the consolidated estates’ collection actions?

Why weren’t the additional putative RICO defendants brought into the litigation arena earlier and

the RICO counts brought as part of the earlier litigation?

       32.     Those questions and more will likely have to be answered prior to the application

for final compensation in order for the Bankruptcy Court to determine whether or not all of the

formidable expenses paid to professionals in this case were necessary at the time those services

were performed.

       Motion to Amend Retention

       33.     Trustee Berman’s Motion to Amend the Zeisler Retention Agreement seeks a

contingency fee engagement after almost a decade of paying Zeisler an hourly fee for pressing

collection actions. Had contingency fee retentions been the norm for the consolidated bankruptcy

estates, the nineteen million dollars in collections would have generated no more than

$6,410.413.19 in legal fees plus reimbursement of expenses and whatever incidental legal services

would have been performed for Trustee Berman outside of the collection litigation arena. This

comparison is not meant to be a criticism but to provide some perspective into the comparison of

costs between a contingency fee arrangement and the actual costs of the administration of the

consolidated bankruptcy estates upon the choice of Trustee Berman to engage his law firm using

the hourly-fee payment arrangement in place since the beginning of his trusteeship.

       34.      The United States Trustee is concerned whether the proposed RICO litigation is

going to have any more success than did the LaBronte defendants litigation which obtained

seemingly uncollectable judgments. After nearly a decade of administration and with the

proposed RICO litigation as the only significant asset left, are the chances of recovery sufficient to


                                                  9
Case 09-23370       Doc 1739     Filed 07/29/19        Entered 07/29/19 08:00:57       Page 10 of 12



 continue the administration for several more years in the hope of that recovery. This is a question

 a Chapter 7 trustee must consider and answer for the Bankruptcy Court.

        35.       The United States Trustee is also concerned that those who legitimately owe

 debts to a Chapter 7 bankruptcy estate are encouraged to cooperate with a Chapter 7 trustee’s

 collection efforts to the extent possible. With the findings of the District Court in the LaBronte

 defendants’ litigation, it is clear that the putative RICO defendants have taken uncooperativeness

 with the Chapter 7 trustee to an extreme level. Wrongdoers should not profit from their illicit

 acts. Therefore, the United States Trustee is in favor of Trustee Berman bringing the RICO action

 or such other litigation which will bring wrongdoers to the bar of justice in a meaningful way.

        36.     The United States Trustee notes that Trustee Berman’s Motion to Amend Retention

 seems to demand certain conditions precedent to the Zeisler firm accepting the retention to

 prosecute the RICO litigation including a condition that the Bankruptcy Court approve the Zeisler

 Fee Application, without a holdback provision, in an such amount that the Zeisler firm, in its sole

 discretion, finds acceptable and that the Zeisler firm is paid that full amount. ECF 1732, page 13 at

 (f).

        37.     The United States Trustee finds this provision unacceptable as it appears to hold the

 compensation approval process hostage to the discretion of the Zeisler firm. Either, the Zeisler

 firm should take the assignment without conditions or Trustee Berman should find some other law

 firm to take the assignment. Nowhere in the Motion to Amend Retention does Trustee Berman

 discuss alternatives to the hiring of the Zeisler firm to bring the RICO action. Are there no other

 alternatives being considered by the trustee? Is there no other competent law firm which would

 take the RICO case for a one-third contingency fee? If the proposed RICO litigation is not


                                                  10
Case 09-23370       Doc 1739      Filed 07/29/19       Entered 07/29/19 08:00:57        Page 11 of 12



 illusory, there should be any number of alternative law firms from which Trustee Berman could

 choose utilizing a contingency fee given the size of potential recoveries and the existing findings

 by the District Court in the earlier LaBronte collection litigation. That is a far better result than

 having the Zeisler firm dictating conditions to the Bankruptcy Court under which it may not take

 on the RICO litigation unless it is satisfied with the allowance and payment of its current Seventh

 Interim Fee Application.

        38.     The United States Trustee also objects to the Motion to Amend Retention’s

 provision that gives Trustee Berman the sole discretion to pay the Zeisler firm the already allowed

 holdback from any funds coming into the consolidated bankruptcy estates. ECF 1732, page 13 at

 (g). Such a provision makes a mockery of the proposed contingency fee arrangement by

 potentially allowing all of a recovery from the RICO litigation to be paid entirely to the Zeisler

 firm, based upon its earlier interim allowance holdbacks instead of its modified one-third

 contingency without further consideration of the Bankruptcy Court. In an administratively

 insolvent bankruptcy estate, the Bankruptcy Court cannot give up its discretion to insure that the

 priorities of the Bankruptcy Code are managed fairly. There is no reason that the Zeisler firm

 should receive more than its statutory pro rata share of an administratively insolvent bankruptcy

 estate. This is especially true where the trustee is a senior member of that firm demanding such

 potentially unequal treatment.

        39.     Further, the United States Trustee objects to Trustee Berman and the Zeisler firm

 dictating how any possible proceeds of the proposed RICO litigation should be distributed in

 advance of the Bankruptcy Court making that determination after such proceeds are brought into

 the consolidated bankruptcy estates. ECF 1732, pages 13 and 14 at (h).


                                                  11
Case 09-23370      Doc 1739      Filed 07/29/19       Entered 07/29/19 08:00:57       Page 12 of 12



        40.     If the Zeisler firm is not willing to walk back its unreasonable demands, especially

 in light of having collected more in compensation than has been distributed to creditors, it should

 not take on the representation of the proposed RICO litigation and should consider resigning from

 the representation of the consolidated bankruptcy estates if it no longer wishes to represent the

 consolidated bankruptcy estates on normal non-dictated terms.

        41.     If Trustee Berman believes that the Zeisler firm is the only law firm capable of

 prosecuting the proposed RICO litigation, Trustee Berman should reconsider his decision to bring

 that litigation unless he can demonstrate to the Bankruptcy Court that there is no competent law

 firm, with the exception of his own, which can prosecute the proposed RICO litigation or that no

 other competent law firm would possibly take on that litigation for the consolidated bankruptcy

 estates for a straight one-third contingency basis as compensation and the reimbursement of

 expenses.

        WHEREFORE, the United States Trustee respectfully requests that the Bankruptcy Court

 consider the comments of the United States and grant or deny such relief as is appropriate and just.


 Dated: July 29, 2019                          Respectfully submitted,
        New Haven, Connecticut
                                               WILLIAM K. HARRINGTON
                                               UNITED STATES TRUSTEE FOR REGION 2

                                       By:     /s/ Steven E. Mackey
                                               Steven E. Mackey/ct09932
                                               Trial Attorney
                                               Office of the United States Trustee
                                               Giaimo Federal Building, Room 302
                                               150 Court Street
                                               New Haven, CT 06510
                                               (203) 773-2210



                                                 12
